Exhibit 10.13

 

FIRST AMENDMENT AND WAIVER TO CREDIT AGREEMENT

 

FIRST AMENDMENT, dated as of February 5, 2004 (this “First Amendment”), to the
Credit Agreement, dated as of June 13, 2003 (as amended by this First Amendment
and as otherwise amended, supplemented or modified from time to time, the
“Credit Agreement”), among CBD Media Holdings LLC, a Delaware limited liability
company (“Parent”), CBD Media LLC, a Delaware limited liability company (the
“Borrower”), the financial institutions and entities from time to time parties
thereto (the “Lenders”), and Lehman Commercial Paper Inc., as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Parent, the Borrower and the Administrative Agent are parties to
the Credit Agreement;

 

WHEREAS, the Parent and the Borrower have requested that the Administrative
Agent and each of the Lenders agree to amend certain provisions of the Credit
Agreement;

 

WHEREAS, the Borrower has notified the Administrative Agent that the Event of
Default specified on Schedule I (Events of Default) hereto has occurred (the
“Specified Event of Default”); and

 

WHEREAS, the Administrative Agent and the Lenders are willing to agree to the
requested amendments and waive the Specified Event of Default, but only upon the
terms and conditions set forth herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises contained
herein, the parties hereto agree as follows:

 

1.    Defined Terms. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to such terms in the Credit Agreement.

 

2.    Waiver. The Administrative Agent and the Required Lenders agree to and
hereby waive the Specified Event of Default.

 

3.    Amendment to Section 1.1 (Defined Terms). (a) Section 1.1 of the Credit
Agreement is hereby amended by deleting the following defined terms: “Term Loan
B Commitment,” “Term Loan B Commitment Ratios,” “Term Loan B Loans,” “Term Loan
B Maturity Date” and “Term Loan B Notes”.

 

(b)    Section 1.1 of the Credit Agreement is hereby amended by (i) deleting the
defined terms “Commitments,” “Facility,” “Loans,” “Maturity Date,” “Notes” and
“Required Lenders” and (ii) substituting in lieu thereof the following
definitions in alphabetical order:

 

“‘Commitments’ shall mean, collectively, the Revolving Loan Commitment and the
Term Loan C Commitment and “Commitment,” shall mean any one of the foregoing
commitments.



--------------------------------------------------------------------------------

‘Facility’ shall mean each of (a) the Term Loan C Commitments and the Term Loan
C Loans made thereunder and (b) the Revolving Loan Commitments and the
extensions of credit made thereunder.”

 

‘Loans’ shall mean, collectively, the Revolving Loans and the Term Loan C Loans.

 

‘Maturity Date’ shall mean (a) the Revolving Loan Maturity Date or the Term Loan
C Maturity Date, as appropriate, or (b) such earlier date as payment of the
Obligations shall be due (whether by acceleration, reduction of the Commitments
to zero, or otherwise).

 

‘Notes’ shall mean, collectively, the Revolving Loan Notes and the Term Loan C
Notes.

 

‘Required Lenders’ shall mean (i) at any time that no Loans are outstanding
hereunder, Lenders the total of whose Commitments exceeds fifty percent (50%) of
the Commitments of all Lenders entitled to vote hereunder, or (ii) at any time
that there are Loans outstanding hereunder, Lenders the total of whose Term Loan
C Loans and Revolving Loan Commitments exceeds fifty percent (50%) of the sum of
the Revolving Loan Commitments and the then outstanding principal amount of the
Term Loan C Loans of all Lenders entitled to vote hereunder.”

 

(c)    The definition of “Disqualified Stock” in Section 1.1 of the Credit
Agreement is hereby amended by deleting the phrase “Term Loan B Maturity Date”
in the fifth and sixth lines thereof and substituting in lieu thereof the phrase
“Term Loan C Maturity Date.”

 

(d)    The definition of “Excess Cash Flow” in Section 1.1 of the Credit
Agreement is hereby amended by deleting the phrase “Term Loan B Loans” in the
tenth line thereof and substituting in lieu thereof the phrase “Term Loan C
Loans.”

 

(e)    The definition of “Interest Period” in Section 1.1 of the Credit
Agreement is hereby amended by deleting the phrase “Term Loan B Maturity Date”
in the nineteenth and twentieth lines thereof and substituting in lieu thereof
the phrase “Term Loan C Maturity Date.”

 

(f)    The definition of “Senior Subordinated Notes” in Section 1.1 of the
Credit Agreement is hereby amended by deleting the phrase “Term Loan B Maturity
Date” in the ninth line thereof and substituting in lieu thereof the phrase
“Term Loan C Maturity Date.”

 

(g)    Section 1.1 of the Credit Agreement is hereby amended by adding
alphabetically therein the following definitions:

 

“‘First Amendment’ shall mean the First Amendment dated February 5, 2004 to the
Credit Agreement dated as of June 13, 2003 among the Parent, the Borrower, the
Administrative Agent and each Lender party thereto.

 

‘First Amendment Effective Date’ shall mean February 5, 2004.

 

2



--------------------------------------------------------------------------------

‘Term Loan C Commitment’ shall mean the several obligations of the Lenders to
fund their respective portion of the Term Loan C Loans to the Borrower or
convert Term Loan B Loans into their respective portion of Term Loan C Loans on
the First Amendment Effective Date, in accordance with their respective Term
Loan C Commitment Ratios, in an aggregate sum of up to $150,000,000, pursuant to
the terms hereof, as such obligations may be reduced from time to time pursuant
to the terms hereof.

 

‘Term Loan C Commitment Ratios’ shall mean the percentages in which the Lenders
are severally bound to fund their respective portion of Advances to the Borrower
(or convert Term Loan B Loans to their respective portion of Term Loan C Loans)
under the Term Loan C Commitment, which are set forth under the heading “Term
Loan C Commitment” opposite such Lender’s name on Schedule 1 to the Lender
Addendum delivered by such Lender, or, as the case may be, in the Assignment and
Acceptance Agreement pursuant to which such Lender became a party hereto, as the
same may be changed from time to time pursuant to the terms hereof.

 

‘Term Loan C Loans’ shall mean, collectively, the amounts advanced (or
converted) by the Lenders to the Borrower under the Term Loan C Commitment, not
to exceed the Term Loan C Commitment.

 

‘Term Loan C Maturity Date’ shall mean December 31, 2009, or such earlier date
as payment of the Term Loan C Loans shall be due (whether by acceleration or
otherwise).

 

‘Term Loan C Notes’ shall mean, collectively, those certain promissory notes in
the aggregate original principal amount of $150,000,000, and issued to each of
the Lenders with a Term Loan C Commitment who requests such a Term Loan C Note
by the Borrower in the aggregate principal amount of such Lender’s Term Loan C
Commitment, each one substantially in the form of Exhibit Q attached hereto, any
other promissory note issued by the Borrower to evidence the Term Loan C Loans
pursuant to this Agreement, and any extensions, renewals, or amendments to, or
replacements of, the foregoing.”

 

4.    Amendment to Section 2.1 (The Loans). (a) Section 2.1 of the Credit
Agreement is hereby amended by deleting paragraph (b) of such section in its
entirety and substituting in lieu thereof the following:

 

“(b)    Term Loan C Loans. The Lenders who issued a Term Loan C Commitment
agree, severally, in accordance with their respective Term Loan C Commitment
Ratios, and not jointly, upon the terms and subject to the conditions of this
Agreement, to lend to the Borrower (or convert Term Loan B Loans to Term Loan C
Loans) on the First Amendment Effective Date an amount which does not exceed in
the aggregate the Term Loan C Commitment. Once repaid, Advances under the Term
Loan C Commitment may not be reborrowed.”

 

5.    Amendment to Subsection 2.2(f) (Procedure for Term Loan Borrowing).
Subsection 2.2(f) of the Credit Agreement is hereby amended by deleting such
subsection in its entirety and substituting in lieu thereof the following:

 

3



--------------------------------------------------------------------------------

“(f)    Procedure for Term Loan Borrowing. The Borrower shall deliver to the
Administrative Agent a Request for Advance (which Request for Advance must be
received by the Administrative Agent prior to 10:00 A.M., New York City time,
three Business Days prior to the anticipated First Amendment Effective Date)
requesting that the Term Loan C Lenders make the Term Loan C Loans (or convert
Term Loan B Loans to Term Loan C Loans) on the First Amendment Effective Date.
The Term Loan C Loans made on the First Amendment Effective Date shall be a
LIBOR Advance. Upon receipt of such Request for Advance the Administrative Agent
shall promptly notify each Term Loan C Lender thereof. Not later than 12:00
Noon, New York City time, on the First Amendment Effective Date each Term Loan C
Lender shall make available to the Administrative Agent at the Funding Office an
amount in immediately available funds equal to the Term Loan C Loan or Term Loan
C Loans to be made by such Term Loan C Lender (or convert Term Loan B Loans to
Term Loan C Loans). The Administrative Agent shall make available to the
Borrower the aggregate of the amounts made available (or converted) to the
Administrative Agent by the Term Loan C Lenders, in like funds as received by
the Administrative Agent.”

 

6.    Amendment to Section 2.3 (Interest). (a) Subsections 2.3(a) and (b) of the
Credit Agreement are hereby modified by amending all references therein from
“Term Loan B Maturity Date” to “Term Loan C Maturity Date.”

 

(a)    Subsection 2.3(f) is hereby amended by deleting clause (ii) in its
entirety and substituting in lieu thereof the following:

 

“(ii)    Term Loan C Loans. On the First Amendment Effective Date and until
adjusted hereunder, the Applicable Margin with respect to the Term Loan C Loans
shall be for Base Rate Advances, 1.25% and for LIBOR Advances, 2.25%. The
Applicable Margin with respect to Term Loan C Loans shall be subject to
reduction or increase, as applicable, and as set forth in the tables below,
based upon the Leverage Ratio of the Borrower set forth on a pro forma basis in
any Request for Advance and as reflected in the financial statements required to
be delivered for the fiscal quarter most recently ended pursuant to Section 6.1
or Section 6.2 hereof. The adjustment provided for in this Section 2.3(f) shall
be effective (A) with respect to an increase of the Applicable Margin, as of the
second (2nd) Business Day after the earlier of (1) with respect to Base Rate
Advances, the day on which any Request for Advance is delivered, (2) with
respect to LIBOR Advances, the day on which the requested Advance is made or (3)
the day on which financial statements are required to be delivered to the
Administrative Agent pursuant to Sections 6.1 and 6.2 hereof, as the case may
be, and (B) with respect to a decrease in the Applicable Margin, as of the
second (2nd) Business Day after the earlier of (1) with respect to Base Rate
Advances, the day on which any Request for Advance is delivered, (2) with
respect to LIBOR Advances, the day on which the requested Advance is made or (3)
except with respect to Interest Periods ending (or other payments of interest
occurring) before the date that such financial statements are actually delivered
to the Administrative Agent, the day on which such financial statements are
required to be delivered to the Administrative Agent pursuant to Section 6.1 or
6.2 hereof. Notwithstanding the foregoing, if the Borrower shall fail to deliver
financial statements within forty-five (45) days after the end of any of the
first three fiscal quarters of the Borrower’s fiscal year (or within ninety (90)
days after the end of the last fiscal quarter of the Borrower’s fiscal year), as
required by Sections 6.1 or 6.2 hereof, it shall be conclusively presumed that
the Applicable Margin is based upon a Leverage Ratio equal to the highest level

 

4



--------------------------------------------------------------------------------

set forth in the table below for the period from and including the forty-sixth
(46th) day (or ninety-first (91st) day, in the case of the last quarter) after
the end of such fiscal quarter, as the case may be, to the Business Day
following the delivery by the Borrower to the Administrative Agent of such
financial statements:

 

Leverage Ratio

--------------------------------------------------------------------------------

   Base Rate Advance
Applicable Margin


--------------------------------------------------------------------------------

  LIBOR Advance
Applicable Margin


--------------------------------------------------------------------------------

A. Greater than or equal to 5.00 to 1.00

   1.25%   2.25%

B. Less than 5.00 to 1.00

   1.00%   2.00%

 

7.    Amendment to Section 2.6 (Optional Prepayment). Section 2.6 of the Credit
Agreement is hereby modified by amending all references therein from “Term Loan
B Loans” to “Term Loan C Loans.”

 

8.    Amendment to Subsection 2.7 (Repayments). (a) Section 2.7 of the Credit
Agreement is hereby amended by deleting subsection (a) in its entirety and
substituting in lieu thereof “Intentionally Deleted.”

 

(a)    Subsection 2.7(c) is hereby amended by amending all references therein
(1) from “Term Loan B Maturity Date” to “Term Loan C Maturity Date” and (ii)
“Term Loan B Loans” to “Term Loan C Loans.”

 

9.    Amendment to Section 2.8 (Mandatory Prepayments and Commitment
Reductions). (a) Section 2.8 of the Credit Agreement is hereby amended by
amending all references therein (i) from “Term Loan B Loans” to “Term Loan C
Loans” and (ii) “Term Loan B Lender” to “Term Loan C Lender.”

 

(b)    Subsection 2.8(d) is hereby amended by deleting the reference in the
second line to “April 30, 2004” and substituting in lieu thereof “April 30,
2005”.

 

10.    Amendment to Section 2.9 (Notes; Loan Accounts). Section 2.9 of the
Credit Agreement is hereby amended by amending the reference therein in
subsection (a) from “Term Loan B Note” to “Term Loan C Note.”

 

11.    Amendment to Section 2.10 (Manner of Payment). Section 2.10(c) of the
Credit Agreement is hereby amended by amending the reference therein from “Term
Loan B Commitment” to “Term Loan C Commitment.”

 

12.    Amendment to Section 2.11 (Reimbursement). Section 2.11(b) of the Credit
Agreement is hereby amended by amending the reference therein from “Term Loan B
Maturity Date” to “Term Loan C Maturity Date.”

 

13.    Amendment to Subsection 2.12 (Pro Rata Treatment). Subsection 2.12(a) of
the Credit Agreement is hereby amended by deleting the last sentence thereof and
inserting the phrase “On the First Amendment Effective Date, each Advance (or
conversion of Term Loan B Loans) from the Lenders having Term Loan C Commitments
shall be made pro rata on the basis of the respective Term Loan C Commitment
Ratios of such Lenders”.

 

5



--------------------------------------------------------------------------------

14.    Amendment to Section 5.11 (Indemnity). Section 5.11 of the Credit
Agreement is hereby amended by amending the reference therein in the clause
(b)(i) from “Term Loan B Commitment” to “Term Loan C Commitment.”

 

15.    Amendment to Section 5.12 (Covenants Regarding Formation of Subsidiaries
and Acquisitions; Partnerships, Subsidiaries). Section 5.12 of the Credit
Agreement is hereby amended by amending the reference therein from “Term Loan B
Maturity Date” to “Term Loan C Maturity Date.”

 

16.    Amendment to Section 5.15 (Interest Rate Hedging). Section 5.15 of the
Credit Agreement is hereby amended by amending each reference therein from “Term
Loan B Loans” to “Term Loan C Loans.”

 

17.    Amendment to Section 11.5 (Successors and Assigns). Section 11.5 of the
Credit Agreement is hereby amended by (i) amending in subsection (c) the
reference therein from “Term Loan B Loans” to “Term Loan C Loans,” and (ii)
amending in subsection (e) the references therein from “Term Loan B Loans” to
“Term Loan C Loans” and “Term Loan B Notes” to “Term Loan C Notes.”

 

18.    Amendment to Subsection 11.12 (Amendment and Waiver). Section 11.12 of
the Credit Agreement is hereby amended by amending all references therein (i)
from “Term Loan B Commitment” to “Term Loan C Commitment,” (ii) “Term Loan B
Loans” to “Term Loan C Loans” and (iii) “Term Loan B Lenders” to “Term Loan C
Lenders.”

 

19.    Amendment to Exhibit Q to the Credit Agreement. Exhibit Q to the Credit
Agreement is hereby deleted in its entirety and replaced with Annex B hereto.

 

20.    Conditions to Effectiveness of this First Amendment. This First Amendment
shall become effective upon the satisfaction of the following conditions
precedent concurrently or prior to the Advance of (or conversion into) the Term
Loan C Loans (the date of such satisfaction, the “First Amendment Effective
Date”):

 

(a)    The Administrative Agent shall have received counterparts of (i) this
First Amendment duly executed and delivered by each of the Parent, the Borrower,
each of the Subsidiary Guarantors and the Administrative Agent, and (ii)
consents, in the form set forth hereto as Annex A (each, a “Lender Consent”),
executed by the Lenders constituting the Required Lenders and the Term Loan C
Lenders.

 

(b)    Prior to and after giving effect to this First Amendment, each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all material respects on and as of the
date hereof as if made on and as of such date, provided that the references to
the Credit Agreement in such representations and warranties shall be deemed to
refer to the Credit Agreement as amended pursuant to this First Amendment.

 

(c)    No Default or Event of Default shall have occurred and be continuing on
the date hereof after giving effect to the transactions contemplated hereby.

 

6



--------------------------------------------------------------------------------

(d)    The Borrower shall have paid to the Administrative Agent all outstanding
fees, costs and expenses owing to the Administrative Agent.

 

(e)    The Administrative Agent shall have received such additional
documentation as the Administrative Agent may reasonably require.

 

(f)    The Term Loan C Loans shall refinance in full the aggregate principal
amount of the Term Loan B Loans outstanding on the First Amendment Effective
Date.

 

21.    Continuing Effect; No Other Amendments. Except as expressly set forth in
this First Amendment, all of the terms and provisions of the Credit Agreement
are and shall remain in full force and effect and the Parent and the Borrower
shall continue to be bound by all of such terms and provisions. The amendments
provided for herein are limited to the specific subsections of the Credit
Agreement specified herein and shall not constitute an amendment of, or an
indication of the Administrative Agent’s or the Lenders’ willingness to amend or
waive, any other provisions of the Credit Agreement or the same subsections for
any other date or purpose. The First Amendment shall constitute a Loan Document.

 

22.    Expenses. The Borrower agrees to pay and reimburse the Administrative
Agent for all its reasonable out-of-pocket costs and expenses incurred in
connection with the development, preparation and execution and delivery of this
First Amendment, and other documents prepared in connection herewith, and the
transactions contemplated hereby, including, without limitation, reasonable fees
and disbursements and other charges of counsel to the Administrative Agent and
the charges of IntraLinks.

 

23.    Counterparts. This First Amendment may be executed by one or more of the
parties to this First Amendment on any number of separate counterparts or Lender
Consents, and all of said counterparts or Lender Consents taken together shall
be deemed to constitute one and the same instrument. Delivery of an executed
signature page of this First Amendment or Lender Consent by facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof. A set of the copies of this First Amendment signed by all the parties
shall be lodged with the Borrower and the Administrative Agent. The execution
and delivery of this First Amendment or Lender Consent by the Loan Parties, the
Lenders and the Administrative Agent shall be binding upon the Loan Parties, the
Lenders, the Agents and all future holders of the Loans.

 

24.    Effect of Amendment. On the First Amendment Effective Date, the Credit
Agreement shall be amended as provided herein. The parties hereto acknowledge
and agree that (a) this First Amendment and the other Loan Documents executed
and delivered in connection herewith do not constitute a novation, or
termination of the “Obligations” (as defined in the Credit Agreement) under the
Credit Agreement as in effect prior to the First Amendment Effective Date; (b)
such “Obligations” are in all respects continuing (as amended hereby) with only
the terms thereof being modified to the extent provided in this First Amendment;
and (c) the Liens and security interests as granted under the Security Documents
securing payment of such “Obligations” are in all respects continuing and in
full force and effect and secure the payment of the “Obligations”.

 

7



--------------------------------------------------------------------------------

25.    GOVERNING LAW. THIS FIRST AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[SIGNATURE PAGE FOLLOWS]

 

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed and delivered by their respective duly authorized officers as of the
date first above written.

 

CBD MEDIA LLC, as Borrower

By:  

/s/    DOUGLAS A. MYERS

--------------------------------------------------------------------------------

   

Name:

  Douglas A. Myers    

Title:

  President & CEO

 

CBD MEDIA HOLDINGS LLC, as Parent

By:  

/s/    DOUGLAS A. MYERS

--------------------------------------------------------------------------------

   

Name:

  Douglas A. Myers    

Title:

  President & CEO

 

LEHMAN COMMERCIAL PAPER INC., as

Administrative Agent and as a Lender

By:  

/s/    G. ROBERT BERZINS

--------------------------------------------------------------------------------

   

Name:

  G. Robert Berzins    

Title:

  Vice President

 

9



--------------------------------------------------------------------------------

Acknowledged and Agreed

as of the date hereof:

CBD FINANCE, INC., as Subsidiary

Guarantor

By:  

/s/    DOUGLAS A. MYERS

--------------------------------------------------------------------------------

   

Name:

  Douglas A. Myers    

Title:

  President & CEO

 

10



--------------------------------------------------------------------------------

SCHEDULE I

 

EVENTS OF DEFAULT

 

1. Failure to meet the Leverage Ratio set forth in Section 7.8(a) (Leverage
Ratio) of the Credit Agreement for the period October 1, 2003 through December
31, 2003.

 

11



--------------------------------------------------------------------------------

Annex A

 

LENDER CONSENT

 

Reference is made to that certain First Amendment, dated as of February 5, 2004
(the “First Amendment”) to the Credit Agreement, dated as of June 13, 2003 (as
amended by this First Amendment and as otherwise amended, supplemented or
modified from time to time, the “Credit Agreement”), among CBD Media Holdings
LLC, a Delaware limited liability company ( “Parent”), CBD Media LLC, a Delaware
limited liability company (the “Borrower”), the financial institutions or
entities from time to time parties thereto (the “Lenders”) and Lehman Commercial
Paper Inc., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to such terms in the Credit Agreement.

 

By its execution and delivery of this Lender Consent by the Lender party hereto,
the undersigned Lender hereby consents and agrees to the terms and conditions of
the First Amendment and the amendments and other modifications to the Credit
Agreement effected thereby (the “Consent”). This Consent shall be effective as
of the First Amendment Effective Date.

 

THIS CONSENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

Delivery of an executed signature page of this Consent by facsimile transmission
shall be effective as delivery of a manually executed counterpart hereof.

 

IN WITNESS WHEREOF, the undersigned has caused this Consent to be duly executed
and delivered by their proper and duly authorized officers as of this
             day of February, 2004.

 

[Insert name of lender(s)] By:  

 

--------------------------------------------------------------------------------

   

Name:

       

Title:

   

 

12



--------------------------------------------------------------------------------

Annex B

 

EXHIBIT Q

 

FORM OF TERM LOAN C NOTE

 

$                                                As of
                          , 2004

 

FOR VALUE RECEIVED, the undersigned, CBD MEDIA LLC, a Delaware limited liability
company (the “Borrower”) promises to pay to
                                        
                                                          (hereinafter, together
with its successors and permitted assigns, called the “Lender”), at the office
of Lehman Commercial Paper Inc., in New York, New York or such other place as
the Lender may designate in writing to the Borrower, the principal sum of
                                                  AND         /100s DOLLARS
($                    ) in United States funds, or, if less, so much thereof as
may from time to time be advanced by the Lender to the Borrower hereunder, plus
interest as hereinafter provided.

 

All capitalized terms used herein shall have the meanings ascribed to them in
that certain Credit Agreement dated as of June 13, 2003 (as the same may be
amended, modified, supplemented or restated from time to time, the “Credit
Agreement”) by and among CBD Media Holdings LLC, as the Parent, the Borrower,
the Lenders (as defined in the Credit Agreement), and Lehman Commercial Paper
Inc., as administrative agent (in such capacity, the “Administrative Agent”) for
itself and the Lenders, except to the extent such capitalized terms are
otherwise defined or limited herein.

 

All principal amounts and other amounts then outstanding hereunder shall be due
and payable on the Term Loan C Maturity Date, or such earlier date as payments
of the Term Loan C Loans shall be due, whether by acceleration or otherwise.

 

The Borrower shall also repay principal outstanding hereunder from time to time
as provided by Sections 2.7 and 2.8 of the Credit Agreement.

 

The Borrower shall be entitled to borrow, re-pay, Continue and Convert Advances
hereunder pursuant to the terms and conditions of the Credit Agreement;
provided, however, that on and following the Agreement Date there shall be no
increase in the aggregate principal amount outstanding hereunder. Prepayment of
the principal amount of any Term Loan C Loan may be made only as provided in the
Credit Agreement.

 

The Borrower hereby promises to pay interest on the unpaid principal amount
hereof as provided in Article 2 of the Credit Agreement. Interest under this
Term Loan C Note shall also be due and payable when this Term Loan C Note shall
become due

 

13



--------------------------------------------------------------------------------

(whether at maturity, by reason of acceleration or otherwise). Overdue principal
and, to the extent permitted by law, overdue interest, shall bear interest
payable on DEMAND at the Default Rate as provided in the Credit Agreement.

 

In no event shall the amount of interest due or payable hereunder exceed the
maximum rate of interest allowed by Applicable Law, and in the event any such
payment is inadvertently made by the Borrower or inadvertently received by the
Lender, then such excess sum shall be credited as a payment of principal, unless
the Borrower shall notify the Lender in writing that it elects to have such
excess sum returned forthwith. It is the express intent hereof that the Borrower
not pay and the Lender not receive, directly or indirectly in any manner
whatsoever, interest in excess of that which may legally be paid by the Borrower
under Applicable Law.

 

All parties now or hereafter liable with respect to this Term Loan C Note,
whether the Borrower, any guarantor, endorser, or any other Person or entity,
hereby waive presentment for payment, demand, notice of non-payment or dishonor,
protest and notice of protest.

 

No delay or omission on the part of the Lender or any holder hereof in
exercising its rights under this Term Loan C Note, or delay or omission on the
part of the Administrative Agent, the Required Lenders or the Lenders
collectively, or any of them, in exercising its or their rights under the Credit
Agreement or under any other Loan Document, or course of conduct relating
thereto, shall operate as a waiver of such rights or any other right of the
Lender or any holder hereof, nor shall any waiver by the Administrative Agent,
the Required Lenders or the Lenders collectively, or any of them, or any holder
hereof, of any such right or rights on any one occasion be deemed a bar to, or
waiver of, the same right or rights on any future occasion.

 

The Borrower promises to pay all reasonable costs of collection, including
reasonable attorneys’ fees, should this Term Loan C Note be collected by or
through an attorney-at-law or under advice therefrom.

 

Time is of the essence of this Term Loan C Note.

 

This Term Loan C Note evidences the Lender’s portion of the Term Loan C Loans
under, and is entitled to the benefits and subject to the terms of, the Credit
Agreement, which contains provisions with respect to the acceleration of the
maturity of this Term Loan C Note upon the happening of certain stated events,
and provisions for prepayment. This Term Loan C Note is secured by and is also
entitled to the benefits of the Security Documents and any other agreement or
instrument providing collateral for the Loans, whether now or hereafter in
existence, and any filings, instruments, agreements, and documents related
thereto and providing collateral for the Loans.

 

14



--------------------------------------------------------------------------------

THIS TERM LOAN C NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the duly Authorized Signatories of the Borrower have
executed this Term Loan C Note as of the day and year first above written.

 

BORROWER:

CBD MEDIA LLC, a Delaware limited liability

company

By:  

 

--------------------------------------------------------------------------------

   

Name:

 

 

--------------------------------------------------------------------------------

   

Title:

 

 

--------------------------------------------------------------------------------